Bates, Judge,
delivered the opinion of the court.
This was a suit upon a promissory note. The defendants set up a counter-claim. At the trial, the defendants asked an instruction that the allegations of the counter-claim were admitted by the plaintiff because he had filed no reply to it. The court then gave the plaintiffs leave to file a reply, which was done, and judgment was given for the plaintiffs.
We cannot perceive from the record that any error was *454'committed by the court below in permitting the plaintiffs to file their reply to the counter-claim. The granting of such permission is a matter so much within the discretion of the court below, that this court will not interfere with the exercise of that discretion unless it appears that the appellant has sustained substantial wrong thereby, which does not appear in this case.
Judgment affirmed.
Judges Bay and Dryden concur.